Title: Charles Burrall to Thomas Jefferson, 22 March 1814
From: Burrall, Charles
To: Jefferson, Thomas


          Dear Sir,  Baltimore March 22d 1814.
          I have the honor to acknowledge the receipt of your letter of the 16th Inst and to assure you that although the favorable sentiments you have expressed of my character and conduct, would at all times have been highly gratifying to my feelings, yet that they are peculiarly so at this period, when I have been so unjustly assailed; and indeed Sir, that I want language to express to you, the gratitude I feel for the friendship you have manifested towards me, by bearing testimony to the President of my claim to the patronage and support of the present administration.
          With best wishes for your health and happiness, I beg you Sir, to believe that it will ever be one of the first objects of my desire, to preserve your good opinion, by discharging with zeal and fidelity any duties with which I may be entrusted.
          I am Dear Sir, with sentiments of the highest respect and esteem, Your Obdt Servant
          Chas Burrall
        